Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The amendment to claim 9 overcomes the rejection under 35 U.S.C. 112 (b).

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim [US PGPUB 20140217437] in view of Koyanagi et al. [US PGPUB 20190115494] (hereinafter Koyanagi).

Regarding claim 1, Kim teaches a light-emitting device, comprising: 
a carrier (100, Para 42) comprising an insulating layer (Para 43, Fig. 12), an upper conductive layer (30 on uppermost surface or 100, Para 47) formed on the insulating layer (Fig. 12), a plurality of conducting vias (structure passing through 100, Fig. 12) passing through the insulating layer (Fig. 12), and a lower conductive layer (30 on lowermost surface or 100, Fig. 12) formed under the insulating layer (Fig. 12); 
plurality of light-emitting elements, arranged in rows, and flipped on the carrier (Fig. 12); and 
a light-passing unit (50, Para 48), formed on the carrier (Fig. 12), and covering the light-emitting elements (Fig. 12; covering with material 60); wherein each of the light-emitting elements comprises a first light-emitting bare die (leftmost die 10, Fig. 12) configured to emit a first light with a first dominant wavelength, a second light-emitting bare die (middle die 10, Fig. 12) configured to emit a second light with a second dominant wavelength, and a third light-emitting bare die (rightmost die 10, Fig. 12) configured to emit  a third light with a third dominant wavelength (where wavelength emitted by each die is its dominant wavelength); 
wherein the plurality of conducting vias is arranged on an area located between the liqht-emittinq elements (Fig. 12); and
wherein two adjacent first light-emitting bare dies in a row are separated by a first distance W1 (Fig. 12).
Kim does not specifically teach four or more light-emitting elements, arranged in rows and columns; and 
two adjacent first light-emitting bare dies in a column are separated by a second distance W2, and W1 is substantially equal to W2.
However, Kim teaches that the carrier is at least a wafer.
Thus, a person having ordinary skills in the art will understand that more than 3 LEDs would be formed on the wafer of the present invention.
Referring to the invention of Koyanagi, Koyanagi teaches an exemplary light-emitting device manufacturing process, wherein numerous light-emitting elements (19, Para 26) are arranged in rows and columns (Fig. 1A) on a wafer 11 (Para 25, Fig. 1A); and
wherein the first light-emitting bare dies are separated in the row and column direction by substantial equal distance (Fig. 1A).
In view of such teaching by Koyanagi, it would have been obvious to a person having ordinary skills in the art to have the device of Kim comprises the teaching of Koyanagi based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).


Claims 1-2, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev [US PGPUB 20170254518] in view of Kim.

Regarding claim 1, Vasylyev teaches a light-emitting device, comprising: 
a carrier (4 or 4/20, Fig. 12), comprising an insulating layer (Para 54/74);
 four or more light-emitting elements (see annotated Fig. 10) arranged in rows and columns on the carrier (Fig. 10); and 
a light-passing unit (40, Para 58) formed on the carrier and covering the light-emitting elements (Fig. 12); 
wherein each of the light-emitting elements comprises a first light-emitting bare die (see annotated Fig. 10) configured to emit a first light with a first dominant wavelength (wherein the light-emitting bare die will emit at a wavelength, thus its wherein it is noted that it is not required that the dominant wavelength be different);
wherein two adjacent first light-emitting bare dies in a row are separated by a first distance W1 (see annotated Fig. 10), two adjacent first light-emitting bare dies in a column are separated by a second distance W2 (see annotated Fig. 10), and W1 is substantially equal to W2 (since LEDs 2 and respective rigid substrates 4 are evenly distributed, Para 45).
Vasylyev does not specifically disclose that the carrier comprises an upper conductive layer formed on the insulating layer, a plurality of conducting vias passing through the insulating layer, and a lower conductive layer formed under the insulating layer;
four or more light-emitting elements arranged flipped on the carrier; and
wherein the plurality of conductive vias is arranged on an area located between the light-emitting elements.
Referring to the invention of Kim, Kim teaches a carrier (100, Para 42) comprising an insulating layer (Para 43, Fig. 12), an upper conductive layer (30 on uppermost surface or 100, Para 47) formed on the insulating layer (Fig. 12), a plurality of conducting vias (structure passing through 100, Fig. 12) passing through the insulating layer (Fig. 12), and a lower conductive layer (30 on lowermost surface or 100, Fig. 12) formed under the insulating layer (Fig. 12); 
light-emitting elements (10, Para 41) arranged flipped on the carrier (Fig. 9); and 

In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the invention of Vasylyev comprising the teachings of Kim based on the rationale of combining prior art elements/teachings by applying a known technique (method, or product) to improve similar devices (methods, or products) in the same way (MPEP 2143).



    PNG
    media_image1.png
    527
    599
    media_image1.png
    Greyscale

Annotated Fig .10

Regarding claim 2, Vasylyev teaches a light-emitting device wherein two adjacent second light-emitting bare dies in the row have a third distance W3, and W3 is 

Regarding claim 18, Vasylyev teaches a light-emitting device wherein the carrier comprises a first side and a second side being perpendicular to the first side, the rows are parallel with the first side, and the columns are parallel with the second side (Fig. 12/10).  

Regarding claim 20, Vasylyev teaches a light-emitting module, comprising: 
a substrate (20, Para 45); and 
a plurality of the light-emitting devices as claimed in claim 1 formed on the substrate in a matrix form (Fig. 10; wherein the substrate is layer 20).  


Claims 3-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Kim and further in view of Tu et al. [US PGPUB 20150295154].

Regarding claim 3, the modified device of Vasylyev teaches the limitations of claims upon which it depends.
The modified device does not specifically teach the limitations of claim 3.
Tu teaches a light-emitting device wherein the upper conductive layer comprises four groups of three pair of upper conductive pads arranged corresponding to the four light-emitting elements, and a distance D between any two adjacent upper conductive pads is equal to or larger than 40 µm (Tu, Para 51; in view of the dimension S3 –which is a range overlapping the claimed range).
It should be noted that it has been held that a prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to determine the optimum distance to at least prevent short-circuiting or interference.
  
Regarding claim 4, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein the distance D is smaller than 80 µm (Tu, Para 51; in view of the dimension S3 –which is a range overlapping the claimed range).
It should be noted that it has been held that a prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144).
It would have been obvious to a person having ordinary skills in the art to determine the optimum distance to at least prevent short-circuiting or interference.

Regarding claim 5, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein the lower conductive layer comprises a plurality of common electrodes having the same shape in appearance (Tu, Fig. 3F; electrodes for the light emitting die).  

Regarding claim 6, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein the upper conductive pads of the upper conductive layer are electrically connected to common electrodes of the lower conductive layer via the plurality of conducting vias (Tu. Fig. 3F).  

Regarding claim 7, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein all the first light-emitting bare dies are electrically connected to one of the plurality of conducting vias (Tu, Fig. 3F).  

Regarding claim 8, the modified device of Vasylyev specifically in view of Tu teaches a light-emitting device wherein all the second light-emitting bare dies are electrically connected to another one of the plurality of conducting vias and the one of the plurality of conducting vias is insulated from the another one of the plurality of conducting vias (Tu, Fig. 3F).

Regarding claim 17, the modified invention of Vasylyev teaches the limitation of the claim upon which it depends.
The modified device does not specifically teach the limitations of claim 17.
However it is noted that Vasylyev teaches that in an alternative implementation, each LED chip in the cluster may be configured to emit light in a different color (Para 69; or same colors). 
Further referring to the invention of Tu, Tu teaches that the light-emitting bare dies 300a-c in a light element emits blue, red and green respectively (Para 50).
Although the color sequence does not correspond with the claim sequence a person having ordinary skills in the art will understand that the claimed sequence could be matched by merely rearranging the light-emitting bare dies in the device of Tu.
It should be noted that it has been held that it is not inventive to rearrange part, where such rearrangement is an obvious matter of design choice (MPEP 2144.04.VI.C).
It would have been obvious to a person having ordinary skills in the art to rearrange the light-emitting bare dies in the modified invention of Vasylyev according to the claimed limitations without deviating from the inventive concept or scope of the modified invention. 


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Kim and Tu and further in view of Ishikawa et al. [US PGPUB 20170259366] (hereinafter Ishikawa).

Regarding claim 14, the modified device of Vasylyev teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the limitation of claim 14.
However, it is noted that Vasylyev teaches that material 22 (upper conductive layer) is solder (Para 47).
  Referring to the invention of Ishikawa, Ishikawa teaches exemplary solder material, wherein the list excludes Ni.
In view of such teaching by Ishikawa, it would have been obvious to a person having ordinary skills in the art to have the modified device of Vasylyev comprise the teachings of Ishikawa to suppresses the occurrences of the electromigration phenomenon, thermomigration phenomenon, and the conventional disconnection failure caused by the synergistic effect of the electromigration phenomenon and the thermomigration phenomenon (Para 33).

Regarding claim 15, the modified device of Vasylyev specifically in view of Ishikawa, teaches a light-emitting device according to claim 14, wherein the material of the upper conductive layer comprises Cu, Au, Pd, or the combination thereof (Para 33).  


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vasylyev in view of Kim and Tu and further in view of Nessman et al. [US PGPUB 20060108396] and Napetschnig et al. [US PGPUB 20170033066] (hereinafter Nessman and Napetschnig)

Regarding claim 16, the modified device of Vasylyev teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the limitation of claim 16.
However, it is noted that Vasylyev teaches that material 22 (upper conductive layer) is solder (Para 47).
  Referring to the invention of Nessman, Nessman teaches using bonding material, wherein the bonding material could be any suitable metal, solder, or alloy. Examples include but are not limited to: gold, platinum, copper, aluminum, palladium, solder (such as gold/tin solder, lead/tin solder, and so forth), other metals or alloys, or combinations thereof (Para 25).
Referring to the invention of Napetschnig, Napetschnig teaches forming solder layer 70 as a stack of metal layers (Para 34, Fig. 10).
In view of such teaching by Napetschnig, it would have been obvious to a person having ordinary skills in the art to have the modified device of Vasylyev comprise the teachings of Napetschnig based on the rationale of combining prior art elements/teachings by applying a known technique (method, or product) to improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 19, the modified device of Vasylyev teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the limitation of claim 19.
However, it is noted that Vasylyev teaches that material 22 (upper conductive layer) is solder (Para 47).
  Referring to the invention of Nessman, Nessman teaches using bonding material, wherein the bonding material could be any suitable metal, solder, or alloy. Examples include but are not limited to: gold, platinum, copper, aluminum, palladium, solder (such as gold/tin solder, lead/tin solder, and so forth), other metals or alloys, or combinations thereof (Para 25).
Referring to the invention of Napetschnig, Napetschnig teaches forming solder layer 70 as a stack of metal layers (Para 34, Fig. 10); wherein in an instance, the solder is a stack of 3 layers, where the bottommost layer of the stack is structurally capable of been referred to as a trace and the upper layer been referred to as a pad.
In view of such teaching by Napetschnig, it would have been obvious to a person having ordinary skills in the art to have the modified device of Vasylyev comprise the teachings of Napetschnig based on the rationale of combining prior art elements/teachings by applying a known technique (method, or product) to improve similar devices (methods, or products) in the same way (MPEP 2143).

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819